DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 




Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2006/0157726 A1) in view of Mazumder (US 2013/0263393 A1).
Regarding claim 1, Loh teaches a package for glass, the package comprising: 
a housing comprising a coupling recess configured to surround a transparent glass such that the transparent glass is coupled to the coupling recess (See, e.g., the combination of the lens 1015 and encapsulant 1178 in Figs. 10-12 which is surrounded by a housing 1002 and coupled to a recess 1017, and note that paragraph [0072] explains that the lens may be glass), 
a surface electrode formed along the housing, the surface electrode being formed of a conductive material (See, e.g., the surface contact portion 1052 in Fig. 11 and note that to function as an electrode it must be conductive).
Loh lacks an explicit disclosure wherein the glass includes a glass electrode which is directly on an outer surface thereof though which current flows for self-cleaning of the transparent glass; wherein one end of the surface electrode is electrically connected to the glass electrode and an opposite end of the surface electrode is electrically connected to a substrate disposed in the housing to electrically connect the substrate and the glass electrode, and wherein the glass electrode is formed in a predetermined pattern through which current for self-cleaning of the transparent glass without completely covering the surface of the transparent glass. 
However, in an analogous self-cleaning glass field of endeavor, Mazumder teaches the use of a pattern of electrodes on a glass surface wherein current runs through them to self-clean the glass (See, e.g., electrodes 10 in Fig. 3 on the surface of glass plate 28, and at least paragraph [0052] which explains the electrode pattern and references the self-cleaning function. Note that the pattern does not cover the surface 28 completely).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Loh to include a surface electrode pattern as taught by Mazumder, connected to the surface electrode of Loh via wire 1053, and thus the substrate, for the purpose of keeping the outer surface of the device clean. Note that the electrode pattern necessarily needs to be electrically connected to the rest of the device, and one having ordinary skill in the art would understand to connect this electrode to the surface electrode to power the pattern of electrodes, meeting this limitation. 
Regarding claim 2, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the housing further comprises: an upper housing having the coupling recess and a surface along which the surface electrode is disposed (See, e.g., Fig. 11 which shows the housing and note that there is an upper part above frame 1031 that includes the recess and a surface along which the surface electrode is disposed).
Regarding claim 3, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the housing further comprises: a lower housing configured to surround an inner region, in which the substrate is disposed, together with the upper housing, wherein a region of the upper housing in which the coupling recess is not formed is coupled to the lower housing (See, e.g., Fig. 11 which shows this).
Regarding claim 4, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the surface electrode is disposed along an outer surface of the upper housing (Note that insofar as the surface electrode is positioned parallel to the outer periphery of the block 1002 it is “along” the outer surface broadly speaking).
Regarding claim 5, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the surface electrode is disposed along an inner surface of the upper housing (Note that insofar as the surface electrode is on the frame 1031 which is part of the upper housing it is “disposed along an inner surface” in this way).
Regarding claim 6, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the upper housing includes a housing protrusion that protrudes toward the substrate from a surface of the upper housing that faces the substrate (See, e.g., the two protrusions pointing downwards just inside the two keys 1054 in Fig. 11), and wherein the housing protrusion is configured to be inserted into a substrate recess formed through the substrate (See, e.g., the recesses the two protrusions sit in next to the keys 1054).
Regarding claim 7, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the opposite end of the surface electrode is disposed on the housing protrusion and electrically connected to a side surface of the substrate that surrounds the substrate recess (See, e.g., Fig. 11 and note that here the surface electrode is “on” the housing protrusion insofar as these elements are all physically connected, and the surface electrode is electrically connected to the substrate generally so it is connected to the side that surrounds the recess in this way).
Regarding claim 8, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the glass electrode and the one end of the surface electrode are connected by wire bonding using a metal wire or a conductive paste to make an electrical connection therebetween (Note that as modified above, the electrode pattern is connected via wire 1053 in Fig. 11).
Regarding claim 10, Loh teaches a glass assembly comprising: 
transparent glass
a housing combined with the transparent glass (See, e.g., block 1002 in Fig. 11); 
a substrate disposed in the housing (See, e.g., frame 1031 in Fig. 11); and 
a surface electrode formed along the housing (See, e.g., contact pad 1052 in Fig. 11).
Loh lacks an explicit disclosure wherein the transparent glass includes a glass electrode which is directly on an outer surface thereof though which current flows for self-cleaning of the transparent glass; wherein the surface electrode is brought into contact with the glass electrode and the substrate to electrically connect the glass electrode and the substrate, and wherein the glass electrode is formed in a predetermined pattern through which current for self-cleaning of the transparent glass without completely covering the surface of the transparent glass. 
However, in an analogous self-cleaning glass field of endeavor, Mazumder teaches the use of a pattern of electrodes on a glass surface wherein current runs through them to self-clean the glass (See, e.g., electrodes 10 in Fig. 3 on the surface of glass plate 28, and at least paragraph [0052] which explains the electrode pattern and references the self-cleaning function. Note that the pattern does not cover the surface 28 completely).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Loh to include a surface electrode pattern as taught by Mazumder, connected to the surface electrode of Loh via wire 1053, and thus the substrate, for the purpose of keeping the outer surface of the device clean. Note that the electrode pattern necessarily needs to be electrically connected to the rest of the device, and one having ordinary skill in the art would understand to connect this electrode to the surface electrode to power the pattern of electrodes, meeting this limitation. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2006/0157726 A1) in view of Mazumder (US 2013/0263393 A1) and further in view of Matsumoto et al. (US 2006/0216112 A1).
Regarding claim 9, Loh in view of Mazumder teaches the device set forth above and further teaches wherein the glass electrode and the one end of the surface electrode are connected by wire bonding (Note that as modified above, the electrode pattern is connected via wire 1053 in Fig. 11) to make an electrical connection therebetween, but lacks an explicit disclosure wherein the conductive paste is a silver (Ag) paste.
However, in an analogous optical field of endeavor Matsumoto teaches the use of silver paste as a bonding agent (See, e.g., paragraph [0128] which explains this). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Loh, in the combination of Loh and Mazumder, to use a silver paste to connect the wire to either the glass electrode or surface electrode, thus creating an electrical connection and connecting the two electrodes via the paste, as taught by Matsumoto, for the purpose of having a better connected device (Note that silver paste is an excellent conductor and bonding agent, thus both creating a better electrical and physical connection).

Response to Arguments
Applicant’s arguments, filed on December 29th, 2020, with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872 

/MARIN PICHLER/Primary Examiner, Art Unit 2872